January 24, 2013




                                  JUDGMENT

                     The Fourteenth Court of Appeals
                     PATRICIA SALVATO, M.D., Appellant

NO. 14-12-00166-CV                     V.

       MICHELLE WINSMANN F/K/A MICHELLE NAQUIN, Appellee
                     ____________________


      This cause was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, PATRICIA SALVATO, M.D., to pay all costs incurred
in this appeal. We further order this decision certified below for observance.